          Case 1:15-cv-05871-KPF Document 156 Filed 12/05/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
KELLY PRICE,                                                            Index No. 15-CV-05871 (KPF)
                          Plaintiff,
                                                                        NOTICE OF APPEARANCE
        - against -
THE CITY OF NEW YORK, ROSE PIERRE-
LOUIS, in her individual and official capacity,
SELVENA BROOKS, in her individual and
official capacity, INSPECTOR OLUFUNMILO
F. OBE, in her individual and official capacity,
DECTECTIVE LINDA SIMMONS, in her
individual and official capacity, OFFICER
JOHN STAINES, in his individual and official
capacity, OFFICER ISELAINE GUICHARDO
HERMENE GILDO CRUZ, in her individual
and official capacity, LT. NICHOLAS
CORRADO, in his individual and official
capacity; LIEUTENANT RAYMOND
DEJESUS, in his individual and official
capacity; OFFICER EMMET, in his individual
and official capacity; SERGEANT SHEVITZ, in
his individual and official capacity; MTA
OFFICER STEPHEN MEARS, in his individual
and official capacity; MTA OFFICER ALISON
SCHMITT, in her individual and official
capacity,
                           Defendants.
----------------------------------------------------------------x

TO:     The Clerk of Court and all parties of record

        I am admitted to practice in this Court, and I appear in this case as counsel for Defendants

MTA Officer Stephen Mears and MTA Officer Alison Schmitt.

Dated: New York, New York
       December 5, 2019
                                                                    Jason Douglas Barnes (JB 6464)
                                                                    Assistant Associate Counsel
                                                                    2 Broadway, 4th Floor
                                                                    New York, New York 10004
                                                                    jabarnes@mtahq.org
                                                                    212-878-7215
                                                                    212-878-7398 (fax)
